PER CURIAM.
We previously affirmed the summary denial of the appellant’s postconviction motion brought pursuant to Florida Rule of Criminal Procedure 3.850, but retained jurisdiction for consideration of the imposition of sanctions.
The appellant has failed to obtain relief in two previous postconviction cases he filed in this court to challenge this judgment and sentence. Due to the appellant’s apparent abuse of the legal process by his repeated, frivolous pro se filings attacking his conviction and sentence, this court issued an order directing him to show cause why he should not be prohibited from future pro se filings. See State v. Spencer, 751 So.2d 47, 48 (Fla. 1999). The appellant has not filed a response to that order.
Therefore, because the appellant’s repeated attacks on his judgment and sentence have become an abuse of the legal process, we hold that he is barred from future pro se filings in this court concerning Walton County Circuit Court Case 2010-CFA-000585. The Clerk of the Court is directed not to accept any future filings concerning this case unless they are filed by a member in good standing of The Florida Bar.
B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.